     Case 2:17-cv-00174-KJM-DMC Document 39 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERROL LOVELL UNDERWOOD,                           No. 2:17-CV-0174-KJM-DMC-P
12                        Plaintiff,
13            v.                                        ORDER
14    R. TAN, et al.,
15                        Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42

18   U.S.C. § 1983. Pending before the Court is plaintiff’s motion for an extension of time to file an

19   opposition to defendants’ motion to dismiss. See ECF No. 38. Good cause appearing therefor,

20   plaintiff’s motion is granted. Plaintiff may file an opposition to defendants’ motion within 30

21   days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: June 4, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
